Exhibit 10.2

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) dated the 22nd day of September, 2008,
is by and among PRO OPERATIONS, L.P., a Texas limited partnership, PLATINUM
INTELLECTUAL PROPERTY, L.P., a Texas limited partnership, and PLATINUM RESEARCH
ORGANIZATION, INC., a Delaware corporation (collectively, “Borrower”), ALPINA
LENDING, L.P., a Nevada limited partnership, in its capacity as lender and as
agent to all Lenders (“Agent”), and HALLETT & PERRIN, P.C. (the “Escrow Agent”).
The Effective Date of this Agreement shall be the date of that certain Secured
Convertible Promissory Note dated September 22, 2008 (the “Note”), by and among
Borrower and Agent.

R E C I T A L S:

A. The parties to the Note have agreed that the Commitment may be deposited into
an escrow account as contemplated by Section 1(d) of the Note.

B. In accordance with the provisions of the Note and in order to facilitate the
transactions contemplated by the Note, Borrower and Agent have agreed that the
Escrow Assets (as defined below) shall be deposited into escrow with the Escrow
Agent, to be disbursed to the parties as further provided herein.

C. Capitalized terms not otherwise defined herein having the respective meanings
given to such terms in the Note.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the preliminary statements and the mutual
agreements, covenants, representations and warranties set forth in this
Agreement and for other good, valid and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

ARTICLE I.

APPOINTMENT OF ESCROW AGENT;

ESTALISHMENT OF ESCROW; INVESTMENT

Section 1.1 Appointment of Escrow Agent; Limited Responsibilities. Borrower and
Agent hereby appoint, and Escrow Agent hereby accepts, Escrow Agent to act as
escrow agent and to hold, safeguard, and disburse the Escrow Assets pursuant to
the terms and conditions of this Agreement. This Agreement expressly sets forth
all the duties of Escrow Agent with respect to any and all matters pertinent
hereto. No implied duties or obligations will be read into this Agreement
against Escrow Agent. Escrow Agent will not be bound by the provisions of any
agreement among the other parties hereto except this Agreement.

Section 1.2 Deposit of Escrow Assets and Documents. Concurrent with the
execution of this Agreement, Agent and the Lenders are depositing with Escrow
Agent (a) in immediately available funds the amount of $732,225 as increased or
decreased by any earnings, gains or losses thereon and as reduced by any
disbursements under Article II (the “Escrow Assets”) and (b) a copy of the Note.
Escrow Agent acknowledges receipt of the Escrow Assets and the Note. Agent will
deposit with Escrow Agent in immediately available funds up to an amount equal
to $575,000 at such time that the Borrower requests additional advances under
the Note, which funds will be deemed Escrow Assets at the time of deposit.

 

1



--------------------------------------------------------------------------------

Section 1.3 Establishment of an Escrow Account. Escrow Agent will establish and
maintain an account into which the Escrow Assets are to be deposited and
maintained (the “Escrow Account”). The Escrow Account is established for the
purpose of satisfying certain obligations of Agent and Lenders pursuant to the
Note.

Section 1.4 Investment of Escrow Assets. Except as Agent and Borrower may from
time to time jointly instruct Escrow Agent in writing, the Escrow Assets will be
deposited and maintained in a money market deposit account with Escrow Agent,
until disbursement of the entire Escrow Assets in accordance with the terms of
this Agreement. Escrow Agent is authorized to liquidate in accordance with its
customary procedures any portion of the Escrow Assets consisting of investments
to provide for disbursements required to be made under this Agreement. Any
interest earned on the Escrow Account shall be the property of Agent on behalf
of Lenders.

Section 1.5 Constitutes Notice from the Lenders. Solely for the purpose of and
in connection with determining when any claim, consent, designation, notice,
waiver, and other communication required or permitted to be given by Agent
pursuant to this Agreement will be valid and enforceable, any claim, consent,
designation, notice, waiver, and other communication which is executed by Agent
will be deemed to be a claim, consent, designation, notice, waiver, and other
communication validly given and enforceable against all Lenders. Escrow Agent
will be entitled to rely upon any claim, consent designation, notice, waiver,
and other communication executed in accordance with this Section unless and
until written notice (conforming to the requirements of this Section) to the
contrary is delivered to Escrow Agent.

ARTICLE II.

DISBURSEMENTS; TERMINATION OF ACCOUNTS

Section 2.1 Disbursements. Agent may from time to time give notice (each, a
“Notice”) to Escrow Agent as to disbursements to be made to Borrower in
accordance with the terms of the Note. Escrow Agent agrees to make such
disbursement(s) in accordance to the specific instructions given by Agent in the
Notice. If for any reason all Escrow Assets are not distributed in full under
the Note and the Note terminates, Agent shall give a Notice to Escrow Agent as
to whom such funds shall be delivered (it being anticipated that it will be
funded to the Lenders pro-rata based on their portion of the total Commitment).
Except as otherwise set forth in this Agreement, Agent shall rely on any and all
instructions from Agent (and no other Party) as it relates to the disbursement
of funds.

Section 2.2 Termination of Account. Upon payment of all amounts in the Escrow
Account, the Escrow Account will be deemed closed and this Agreement will be
deemed terminated.

ARTICLE III.

DUTIES OF ESCROW AGENT

Section 3.1 Degree of Care. Escrow Agent will not be under any duty to give the
Escrow Assets held by it hereunder any greater degree of care than it gives its
own similar property and will not be required to invest any funds held hereunder
except as directed in this Agreement.

 

2



--------------------------------------------------------------------------------

Section 3.2 Liability; Indemnification of Escrow Agent. Escrow Agent will not be
liable, except for its own gross negligence or willful misconduct and, except
with respect to claims based upon such gross negligence or willful misconduct
that are successfully asserted against Escrow Agent, Agent and Lenders on the
one hand and Borrower on the other hand will jointly and severally indemnify and
hold harmless Escrow Agent (and any successor Escrow Agent) from and against any
and all losses, liabilities, claims, actions, damages and expenses, including
reasonable attorneys’ fees and disbursements, arising out of and in connection
with this Agreement. Without limiting the foregoing, Escrow Agent will in no
event be liable in connection with its investment or reinvestment of any cash
held by it hereunder in good faith, in accordance with the terms of this
Agreement, including, any liability for any delays (not resulting from its gross
negligence or willful misconduct) in the investment or reinvestment of the
Escrow Assets, or any loss of interest incident to any such delays. This Section
will survive notwithstanding any termination of this Agreement or the
resignation of Escrow Agent.

Section 3.3 Reliance by Escrow Agent. Escrow Agent will be entitled to rely upon
any order, judgment, certification, demand, notice (including all Notices),
instrument or other writing delivered to it hereunder without being required to
determine the authenticity or the correctness of any fact stated therein or the
propriety or validity of the service to this Agreement. Escrow Agent may act in
reliance upon any instrument or signature believed by it to be genuine and may
assume that the person purporting to give receipt or advice or make any
statement or execute any document in connection with the provisions of the
Agreement has been duly authorized or is competent to do so. Escrow Agent may
conclusively presume that the undersigned representative of any party hereto
which is an entity other than a natural person has full power and authority to
instruct Escrow Agent on behalf of that party unless written notice to the
contrary is delivered to Escrow Agent.

Section 3.4 Advice of Counsel. Escrow Agent may act pursuant to the advice of
counsel with respect to any matter relating to this Agreement and will not be
liable for any action taken or omitted by it in good faith in accordance with
such advice.

Section 3.5 Subject to Taxes and Regulations. Escrow Agent does not have any
interest in the Escrow Assets deposited hereunder but is serving as escrow
holder only and having only possession pursuant to this Agreement. Any
disbursements of income from the Escrow Assets will be subject to withholding
regulations then in force with respect to United States taxes. Agent and
Borrower will provide Escrow Agent with appropriate Internal Revenue Service
Forms W-9 for tax identification number certification.

Section 3.6 No Representation. Escrow Agent makes no representation as to the
validity, value, genuineness, or the collectability of any security or other
document or instrument held by or delivered to it.

Section 3.7 No Advice. Escrow Agent will not be called upon to advise any party
as to the wisdom in selling or retaining or taking or refraining from any action
with respect to any securities or other property deposited hereunder.

 

3



--------------------------------------------------------------------------------

Section 3.8 Resignation of Escrow Agent. Escrow Agent (and any successor Escrow
Agent) may at any time resign as such by delivering the Escrow Assets to any
successor Escrow Agent jointly designated in writing by Agent on the one hand
and Borrower on the other hand, or to any court of competent jurisdiction,
whereupon Escrow Agent will be discharged of and from any and all further
obligations arising from or in connection with this Agreement. The resignation
of Escrow Agent will take effect on the earlier of (a) the appointment of a
successor (including a court of competent jurisdiction) or (b) the day which is
30 days after the date of delivery of its written notice of resignation to the
other Parties. If at the effective time of Escrow Agent’s resignation it has not
received a designation of a successor Escrow Agent, Escrow Agent’s sole
responsibility after that time will be to retain and safeguard the Escrow Assets
until receipt of a designation of successor Escrow Agent or a joint written
disposition instruction by Agent on the one hand and Borrower on the other hand
or a final non-appealable order of a court of competent jurisdiction.

Section 3.9 Disputed Disbursements. In the event of any disagreement between the
Agent on the one hand and Borrower on the other hand resulting in adverse claims
or demands being made in connection with the Escrow Account or in the event that
Escrow Agent is in doubt as to what action should be taken hereunder, Escrow
Agent will be entitled to retain the applicable Escrow Assets until Escrow Agent
will have received (a) a final non-appealable order of a court of competent
jurisdiction directing delivery of the applicable Escrow Assets together with a
legal opinion by counsel for the presenting Party satisfactory to Escrow Agent
to the effect that the order is final and non-appealable, or (b) a written
agreement executed by Agent on the one hand and Borrower on the other hand
directing delivery of the applicable Escrow Assets, in which event Escrow Agent
will disburse the applicable Escrow Assets in accordance with such order or
agreement. Escrow Agent will act on such court order and legal opinion without
further question.

Section 3.10 Compensation of Escrow Agent. Agent, on the one hand, and Borrower,
on the other hand, will each pay one-half ( 1/2) of Escrow Agent’s reasonable
expenses, disbursements, and advances incurred or made by Escrow Agent in
performance of its duties hereunder (including reasonable fees, expenses, and
disbursements of its counsel).

Section 3.11 Disclosure of Relationship. No printed or other matter in any
language (including prospectuses, notices, reports, and promotional material)
that mentions Escrow Agent’s name or the rights, powers, or duties of Escrow
Agent will be issued by the other parties hereto or on such parties’ behalf
unless Escrow Agent will first have given its specific written consent thereto.

ARTICLE IV.

MISCELLANEOUS

Section 4.1 Amendment. No amendment of this Agreement will be effective unless
in a writing signed by each Party.

Section 4.2 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original agreement, but all
of which will constitute one and the same agreement. Any Party may execute and
deliver this Agreement by an executed signature page transmitted by a facsimile
machine. If a Party transmits its signature page by facsimile machine, such
Party will promptly thereafter deliver an originally executed signature page to
the other Parties, provided that any failure to deliver such and originally
executed signature page will not affect the validity, legality, or
enforceability of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 4.3 Entire Agreement. This Agreement and the Note constitutes the entire
agreement and understanding between the Parties and supersedes all prior
agreements and understandings, both written and oral, with respect to the
subject matter of this Agreement.

Section 4.4 Expenses. Each Party will bear its own expenses with respect to the
negotiation and preparation of this Agreement.

Section 4.5 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER THE
CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE.

Section 4.6 Exclusive Jurisdiction. The Parties agree that any claim arising out
of or relating to this Agreement or the transactions contemplated hereby will be
instituted in a federal or state court sitting in Dallas County Texas which will
be the exclusive venue of any such claim. Each Party waives any objection which
such party may now or hereafter have to the laying of venue of any such claim
and irrevocably submits to the jurisdiction of any such court.

Section 4.7 No Assignment. Other than as expressly set forth in this Agreement
regarding the Escrow Agent, no Party may assign its benefits or delegate its
duties under this Agreement without the prior consent of the other Parties. Any
attempted assignment or delegation without such prior consent will be void.

Section 4.8 No third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and no other Person will have any right, interest, or
claim under this Agreement.

Section 4.9 Notices. All claims, consents, designations, notices, waivers, and
other communications in connection with this Agreement will be in writing. Such
claims, consents, designations, notices, waivers, and other communications will
be considered received (a) on the day of actual transmittal when transmitted by
facsimile with written confirmation of such transmittal, (b) on the next
business day following actual transmittal when transmitted by a nationally
recognized overnight courier, or (c) on the third business day following actual
transmittal when transmitted by certified mail, postage prepaid, return receipt
requested; in each case when transmitted to a Party at the address or location
set forth below their signature block to this Agreement (or to such other
address to which such Party has notified the other Parties in accordance with
this Section to send such claims, consents, designations, notices, waivers, and
other communications).

Section 4.10 Representation by Legal Counsel. Each Party is a sophisticated
person that was advised by experienced legal counsel and other advisors in the
negotiation and preparation of this Agreement.

Section 4.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will not invalidate the remaining provisions
of this Agreement or affect the validity or enforceability of such provision in
any other jurisdiction. In addition, any such prohibited or unenforceable
provision will be given effect to the extent possible in the jurisdiction where
such provision is prohibited or unenforceable.

 

5



--------------------------------------------------------------------------------

Section 4.12 Successors. This Agreement will be binding upon and will inure to
the benefit of each Party and its heirs, legal representatives, permitted
assigns, and successors, provided that this Section will not permit the
assignment or other transfer of this Agreement, whether by operation of law or
otherwise, if such assignment of other transfer is not otherwise permitted under
this Agreement.

Section 4.13 Time of the Essence. Time is of the essence in the performance of
this Agreement and all dates and periods specified in this Agreement.

Section 4.14 Waiver. No provision of this Agreement will be considered waived
unless such waiver is in writing and signed by the Party that benefits from the
enforcement of such provision. No waiver of any provision in this Agreement,
however, will be deemed a waiver of a subsequent breach of such provision or a
waiver of a similar provision. In addition, a waiver of any breach or failure to
enforce any term or condition of this Agreement will not in any way affect,
limit or waive a Party’s rights under this Agreement at any time to enforce
strict compliance thereafter with every term and condition of this Agreement.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party executed, or caused a duly authorized officer to
execute, this Agreement as of the Effective Date.

 

BORROWER:     PLATINUM RESEARCH ORGANIZATION, INC.         By:   /s/ David Hart
         

Name: David Hart

Its: Chief Financial Officer

       

2777 Stemmons Freeway, Suite 1440

Dallas, Texas 75207

Attn: David Hart

Fax: (214) 271-9519

    PRO OPERATIONS, L.P.    

By:   Platinum IP Management, Inc.

Its:   General Partner

        By:   /s/ John T. “Cork” Jaeger, Jr.           Name: John T. “Cork”
Jaeger, Jr.           Its: Chief Executive Officer        

2777 Stemmons Freeway, Suite 1440

Dallas, Texas 75207

Attn: John T. “Cork” Jaeger, Jr.

Fax: (214) 271-9519

 

7



--------------------------------------------------------------------------------

    PLATINUM INTELLECTUAL PROPERTY, L.P.    

By:   Platinum Intellectual Property GP, Inc.

Its:   General Partner

        By:   /s/ John T. “Cork” Jaeger, Jr.           Name: John T. “Cork”
Jaeger, Jr.           Its: Chief Executive Officer        

2777 Stemmons Freeway, Suite 1440

Dallas, Texas 75207

Attn: John T. “Cork” Jaeger, Jr.

Fax: (214) 271-9519

 

AGENT:     ALPINA LENDING, L.P.    

By:   Alpina GenPar, Inc.

Its:   General Partner

        By:   /s/ Julie Krupala           Name: Julie Krupala           Its:
Secretary        

7161 S. Eastern Ave.,

Suite 3A

Las Vegas, Nevada 89119-4675

Attn: Julie Krupala

Fax: (702) 260-4111

 

ESCROW AGENT:     HALLETT & PERRIN, P.C.         By:             Name:          
  Title:            

2001 Bryan Street, Suite 3900

Dallas, Texas 75201

Attn: M. Christopher Miller

Fax: (214) 922-4144

 

8